DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 07/18/2022, with respect to the amended claims 1, 8, and 15 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of d’Hont et al. (US 20080218313 A1).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by d’Hont et al. (US 20080218313 A1).
Regarding claims 1, 8, and 15, d’Hont discloses a transport (figs. 1-10), comprising: 
a processor (30 of fig. 1 and 206 of fig. 10, [0068-0074]); and 
a memory (30 of fig. 1 and 208 of fig. 10, [0069]), coupled to the processor, comprising instructions that when executed by the processor are configured to: 
forward a request ([0029 and 0034] a user request for changes, [0039, 0045-0049] user preferences, [0057] the user preferences are determined or altered dynamically by tracking previous orders associated with the transponder ID/customer) for an external device representation (90 of fig. 3, [0050]) associated with an external device (18, 32, and 34 of fig. 1 are formed an external device) external to the transport (30 of fig. 1; 101-112 of fig. 2 for processing, fig. 3 illustrates a request for an external device representation associated with an external device external as the default menu orders, [0057-0058]); 
receive from a communication (20, 22, and 30 of fig. 1) with an external device (18, 20, 32, and 34 of fig. 1 are formed an external device), a virtual representation of the external device (90 of figs. 4-9, [0056-0058] where the display screen 90 is an in-vehicle screen, the customer may select options using a touchscreen function of the in-vehicle screen), 
wherein the virtual representation is a subset of the external device (fig. 3, [0056] FIG. 3, which diagrammatically shows the display screen 90 for displaying menu options to a customer in an embodiment of a drive-through system. The display screen 90 may be an external display screen mounted to a roadside menu board in one embodiment), 
wherein the external device (18, 29, 32, and 34 of fig. 1) accesses one or more data structures identifying display parameters (40 of fig. 1, a set of preferred order pre-defined by user) associated with a transport display of the transport (30 of fig. 1 and  214 of fig. 10, [0039] the default menu choices may include a set of preferred orders pre-defined by the user or determined by the remote system 40 based upon previous orders by the user, figs. 4-9 and [0053-0058] the display screen 90 is an in-vehicle screen for the customer to select options) and adjust one or more external device representations associated with the one or more data structures prior to transmitting the virtual representation to the transport ([0057] the user preferences may be pre-established by the user through, for example, a Web interface with the database. In another embodiment, the user preferences are determined or altered dynamically by tracking previous orders associated with the transponder ID/customer and modifying the user preferences to reflect the orders that the customer most frequently places, [0050] a sample display menu display 90 is transmitted to the transponder for display to the user in-vehicle, [0058]); 
display on the display inside the transport, the virtual representation of the external device located proximate to the transport (30 of figs. 1 and 10, figs. 4-9, [0058] where the display screen 90 is an in-vehicle screen, the customer may select options using a touchscreen function of the in-vehicle screen, [0010, 0034, 0053, 0075-0076]); 
receive, by the transport, an input selection on an interface associated with the display of the virtual representation ([0032-0035] input mechanism, [0010-0012] user selection, figs. 4-9), wherein the input selection comprises one or more of the selections of the virtual menu including one or more of numeric and alphabetic selection options which are submitted to the virtual representation ([0032] the input mechanism may include one or more buttons, a keypad, a keyboard, switches, a touchscreen, etc., figs. 4-9, [0051, 0058, 0072, 0084, 0086]); and 
transmit, by the transport, a wireless communication signal comprising the input selection to the external device which causes the external device to perform one or more actions based on the one or more selections (30 and 32 of fig. 1, 114-122 of fig. 2, and fig. 9 for confirm and pay, [0054] to alert the food preparation staff to the need to prepare the order for pick-up at the drive-through window).  
Claims 2, 9, and 16. (Cancelled)  
Regarding claims 3, 10, and 17,  d’Hont teaches the system of claims 1, 8, 15, d’ Hont further teaches wherein the virtual representation is displayed on an occupant device that corresponds to a transport occupant ([0049 and 0056] the vehicle occupants), wherein the transport occupant enters the input via the virtual representation (figs. 4-9, [0008, 0032-0034, and 0053]), wherein the occupant device transmits the input to the transport and the transport transmits the input selection to the external device ([0079] a mobile telephone, a personal digital assistant (PDA), or other such devices)
Regarding claims 4, 11, and 18, d’Hont teaches the system of claims 1, 8, and 15, d’Hont further teaches wherein the transport stores a plurality of virtual representations for previously accessed external devices ([0006, 0069, 0074, and 0075] a pre-defined data structure stored in the memory, wherein the pre-defined data structures are the pre-defined menus, [0006]. d’Hont further suggests the remoter server 40 may store data regarding user preferences for a specific vendor, the user preferences may include one or more default menu choices for the specific vendor specific to the user. The default menu choices may include a set of preferred orders pre-defined by the user or determined by the remote system 40 based upon previous orders by the user, [0039]), wherein a transport display accesses one or more of the stored virtual representations when not proximate to the external device (208 of fig. 10, [0069, 0074-0075]).  
Regarding clams 5, 12, and 19, d’Hont teaches the system of claims 1, 8, and 15, d’Hont further teaches wherein the transport receives another representation of the external device, wherein the another representation comprises one or more of an option related to the input selection, an image or video related to the input selection, or a query (display menu 90 of figs. 4-9, [0042 and 0045] the query).  
Regarding claims 6, 13, and 20, d’Hont teaches the system of claims 1, 8, and 15, d’Hont further teaches wherein the instructions are configured to: receive, by the transport, a validation of one or more of the input selection (118 of fig. 2), the virtual representation, an identifier for the external device ([0036] vendor location), and the time the input selection was made (114-118 of fig. 2), wherein the validation comprises a blockchain consensus between a peer group that consists of the transport and one or more of the external device and a server that corresponds to the external device ([0009, 0011, 0036, 0039, 0053-0055] for payment).  
Regarding claims 7 and 14, d’Hont teaches the system of claims 1 and 8, d’Hont further teaches wherein the transport executes a smart contract to record the validation and the input selection on a blockchain based on the blockchain consensus ([0011] the automated ordering system communicates electronically with existing payment systems such as credit card institutes and/or banks to establish creditworthiness and initiate automated payments).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Koiso (US 20120109760 A1) discloses the drive-through user can select goods on a goods menu displayed on a screen (on a display section 215 in FIG. 4) of the in-vehicle apparatus 20 and place an order for the goods while parking the vehicle C1 in a parking space Ps.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425